DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 23 December 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3 and 5-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al. (U.S. Pub. 2009/0321837) in view of Kawamura (U.S. Pub. 2006/0125022). 
Claim 1:  Wei et al. discloses a semiconductor structure, comprising:

a source region (223; Fig. 2g, paragraph 37) in the semiconductor substrate (201), on a first side (left side) of the gate electrode (221A and 221B);
a drain region (223; Fig. 2g, paragraph 37) in the semiconductor substrate (201), on a second side (right side) of the gate electrode (221A and 221B), wherein the gate electrode (221A and 221B) has a gate length along a first direction (horizontal direction in Figs. 2f and 2g) taken from the source region (223) to the drain region (223); and
a trench contact (240T; column 6, lines 48-65) having a bottom surface (bottom surface of 240T), the bottom surface (bottom surface of 240T) having a portion in contact with the drain region (223), the trench contact (240T) in a dielectric layer (213 and 230; Fig. 2g, paragraph 38) and laterally adjacent the gate electrode (221A and 221B), wherein the dielectric layer (213 and 230) is over and in contact with the gate electrode (221A and 221B), wherein the portion of the trench contact bottom surface (bottom surface of 240T) in contact with the drain region (223) has a trench contact length (length of 240T in the vertical direction in Fig. 2f) greater than a trench contact width (width of 240T in the horizontal direction in Figs. 2f and 2g), and the trench contact (240T) having an uppermost surface (upper surface of 240T) substantially coplanar with an uppermost surface (upper surface 213) of the dielectric layer (213 and 230), and wherein the trench contact width (width of 240T) is parallel with the first direction (horizontal direction in Figs. 2f and 2g) and the trench contact length (length of 240T) is orthogonal (vertical direction in Fig. 2f) to the first direction (horizontal direction in Figs. 2f and 2g), wherein an entirety of the trench contact width (width of 240T) is on 
Wei et al. appears not to explicitly disclose a conductor structure on a portion of but not all of the trench contact and on a portion of the uppermost surface of the dielectric layer.
Kawamura, however, discloses a conductor structure (84) on a portion of but not all of a trench contact (54b) and on a portion of an uppermost surface of a dielectric layer (46) (Fig. 23B; paragraph 143).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wei et al. with the disclosure of Kawamura to have a conductor structure on a portion of but not all of a trench contact and on a portion of an uppermost surface of a dielectric layer in order to route signal to and from the transistor.
Claim 2:  Wei et al. in view of Kawamura discloses the semiconductor structure of claim 1 and Kawamura further discloses a metallization layer (86 and 94) connected to a conductor structure (84), the metallization layer (86 and 94) including a dielectric material (86) and one or more conductive lines (94) within that dielectric material (86) 
Claim 3:  Wei et al. in view of Kawamura discloses the semiconductor structure of claim 2 and Kawamura further discloses wherein the metallization layer (86 and 94) is over the entire conductor structure (84 on the right).
Claim 5:  Wei et al. in view of Kawamura discloses the semiconductor structure of claim 1 and Kawamura further discloses wherein the conductor structure (84) extends from the trench contact (52) onto an adjacent field (portion of 24 below 94) of the semiconductor substrate (24).
Claim 6:  Wei et al. in view of Kawamura discloses the semiconductor structure of claim 1, and Wei et al. further discloses wherein at least one of the source region (223) and the drain region (223) includes a conductive surface (upper surface of 223 and/or 223A; Fig. 2g, paragraph 37) on the semiconductor substrate (201).
Claim 7:  Wei et al. in view of Kawamura discloses the semiconductor structure of claim 6, and Wei et al. further discloses wherein the conductive surface (upper surface of 223A) comprises a silicide material (223A) (Fig. 2g).
Claim 8:  Wei et al. in view of Kawamura discloses the semiconductor structure of claim 6, and Wei et al. further discloses wherein the conductive surface (upper surface of 223) comprises a doped region (223) of the semiconductor substrate (201) (Fig. 2g).
Claim 9:  Wei et al. in view of Kawamura discloses the semiconductor structure of claim 1, and Wei et al. further discloses the trench contact (240T) comprises copper (paragraph 42).  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al. in view of Kawamura as applied to claim 1 above, and further in view of Faust (U.S. Pub. 2002/0001944). 
Claim 10:  Wei et al. in view of Kawamura discloses the semiconductor structure of claim 1 and Wei et al. further discloses a layer (barrier material) lining surfaces of the trench contact (240T) (paragraph 42).  
Wei et al. in view of Kawamura appears not to explicitly the layer comprising copper and silicon.  
Faust, however, discloses the layer (106; paragraph 28) comprising copper and silicon (paragraph 28).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wei et al. in view of Kawamura with the disclosure of Faust to have made the layer comprise copper and silicon in order to protect adjacent elements.

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. 
Applicant contends the applied prior art does not disclose the dielectric layer over and in contact with the gate electrode.
Examiner notes that Wei et al. discloses the dielectric layer (213 and 230) is over and in contact with the gate electrode (221A and 221B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815